DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to claims 1, 15, and 20 have been acknowledged by the examiner. 
Claims 1-20 are currently pending and are under examination. 

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive.
Applicant’s argument: The compressive forces in Hammerslag and BACHE are not the same as the claimed shear forces. 
Examiner’s response: Due to the crossing pattern of lace 123 of Hammerslag, there is unbalanced tension on guides 150, and thus the force applied via tightening mechanisms 125 and lace 123 pulls guides 150 in a parallel path and one that moves the guides off, thus a shear force is applied indirectly to the skin of a user when lace 123 is tightened/loosened (see [0065]), as a shear force is a force acting in a direction parallel to a surface. BACHE also discloses that there are multiple tensioners, which allow for different tension to be . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 11-12, 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammerslag et al. (US 2019/0380856 A1).
Regarding claim 1, Hammerslag discloses a flexible body harness (120), wherein the flexible body harness is mountable to a segment of a body (101) such that the flexible body 
a flexible underlayer (110, 112) (see Figs. 2-3 and paragraph [0058]; upper cuff 110 and lower cuff 112 are formed to fit and curve around the wearer’s legs);
a tether (123, 122), wherein the tether (123, 122) extends along a length of the segment of the body when the flexible body harness is mounted to the segment of the body (definition of tether: a line to which someone or something is attached, https://www.merriam-webster.com/dictionary/tether, see Figs. 2-3; lacing system 122 which includes lace 123 which is a tether as it is a line to which things are attached, and lace 123 is in a zig-zag configuration and extends downwardly in length across the leg of a wearer when mounted on the wearer); and 
first and second straps (140A, 140B, respectively, see modified Fig. 2 below), wherein the first and second straps (140A, 140B) are coupled to the tether and to the flexible underlayer (see Figs. 2 and [0061]-[0062]; retaining members 140A, 140B are coupled to lace 123 via guide member 150, and retaining members 140A, 140B are coupled to upper cuff 110) such that, when the flexible body harness (120) is mounted to the segment of the body (101) such that the flexible body harness (120) at least partially encloses the segment of the body (101) (see Figs. 2-3), the first and second straps (140A, 140B) are disposed along respective first and second trajectories at least partially around the segment of the body (101) (definition of trajectory: a path, progression, or line of development resembling a physical trajectory, https://www.merriam-webster.com/dictionary/trajectory, thus retaining members 140A and 140B inherently show the respective first and second trajectories, or path around the wearer’s 
 
    PNG
    media_image1.png
    825
    587
    media_image1.png
    Greyscale

Modified Fig. 2 of Hammerslag.
Regarding claim 2, Hammerslag discloses the invention as discussed above. Hammerslag further discloses wherein the first and second straps (140A, 140B) are formed within the flexible underlayer (110, 112) (definition of within: in the compass or limits of; not beyond, https://www.dictionary.com/browse/within, see Figs. 2-3; retaining members 140A, 140B are in the limits of upper cuff 110). 
Regarding claim 3, Hammerslag discloses the invention as discussed above. Hammerslag further discloses wherein the first and second straps (140A, 140B) are disposed on the flexible underlayer (110, 112) (see Figs. 2-3; retaining members 140A, 140B are arranged on upper cuff 110). 
Regarding claim 4, Hammerslag discloses the invention as discussed above. Hammerslag further discloses wherein a coupling location between the flexible underlayer (110, 112) and the first strap (140A) is adjustable such that the first trajectory can be adjusted (see Figs. 2-3 and [0063]; buckle 142a acts as a coupling location between upper cuff 110 and retaining member 140A is adjustable via ladder loops 144 such that the first trajectory can be adjusted).
Regarding claim 6, Hammerslag discloses the invention as discussed above. Hammerslag further discloses wherein the flexible underlayer (110, 112) and the first strap (140A) are coupled such that a strength of coupling between the first strap (140A) and the flexible underlayer (110, 112) at a particular location along the first strap (140A) decreases when a shear between the first strap (140A) and the flexible underlayer (110, 112) at the particular location increases beyond a specified maximum shear (upper cuff 110 and retaining member 140A are coupled or connected via buckle 142 which is connected to guides 150 and can increase/decrease in tension via tightening mechanism 125 such that the strength of the coupling can decrease when a shear between retaining member 140A and upper cuff 110 increases; see modified Fig. 1 and [0062]).
Regarding claim 7, Hammerslag discloses the invention as discussed above. Hammerslag further discloses wherein the first strap (140A) comprises a plurality of projections (142, 144) that are configured to distribute a shear applied to skin of the segment of the body (101) from the first strap (140A) via the underlayer (110, 112) when the flexible body harness (120) is mounted to the segment of the body (101) and a force is applied to the flexible body harness via the tether (123, 122) (definition of projections: a thing that extends outward from something else, https://www.lexico.com/en/definition/projection, thus buckle 142a and 142b have projections that extend out of strap 140 and when buckle 142 is engaged, compresses the cuffs (110, 112) around the wearer’s limb (101) via the lacing system 122, 123; see Fig. 2 and [0062]). 
Regarding claim 8, Hammerslag discloses the invention as discussed above. Hammerslag further discloses wherein the flexible underlayer (110, 112) is substantially more flexible, at a particular location along the first strap (140A), in the direction of the first strap (140A) at the particular location than in a direction perpendicular to the direction of the first strap (140A) at the particular location (upper cuff 110 is more flexible along retaining member 140 in the direction of the retaining member 140A than at buckle 142 in a direction perpendicular to retaining member 140A, see Fig. 2 and modified Fig. 2). 
Regarding claim 11, Hammerslag discloses the invention as discussed above. Hammerslag further discloses wherein a portion of the first trajectory corresponds to a section of a catenary curve (see modified Fig. 2 of Hammerslag, the red dotted curve shows that the first trajectory corresponds to a section of a catenary curve). 
Regarding claim 12, Hammerslag discloses the invention as discussed above. Hammerslag further discloses the flexible body harness (120) further comprising:
a further tether (123, 122); and 
third and fourth straps (140C, 140D), wherein the third and fourth straps (140C, 140D) are coupled to the further tether (123, 122) and to the flexible underlayer (110, 112) (see modified Fig. 2 and [0061]-[0062]; retaining members 140C, 140D are coupled to lace 123 via guide member 150, and retaining members 140C, 140D are coupled to lower cuff 112) such that, when the flexible body harness (120) is mounted to the segment of the body (101) such that the flexible body harness (120) at least partially encloses the segment of the body (101) (see Figs. 2-3; brace 120 is mounted on wearer’s limb and encloses the wearer’s leg 101), the third and fourth straps (140C, 140D) are disposed along respective third and fourth trajectories at least partially around the segment of the body, wherein the third and fourth trajectories around the segment of the body are on respective sides of the flexible body harness (120) relative to the further tether (123, 122) (definition of trajectory: a path, progression, or line of development resembling a physical trajectory, https://www.merriam-webster.com/dictionary/trajectory, thus retaining members 140C and 140D inherently show the respective third and fourth trajectories, or path around the wearer’s leg 101, and relative to lacing system 122, which includes lace 123, the third and fourth trajectories, which are shown via retaining members 140C and 140D, are on respective sides of brace 120; see modified Fig. 2 above and Fig. 3), wherein respective angles of the third trajectory and the fourth trajectory relative to the further tether (123, 122) increase with distance along the third strap (140C) and fourth strap (140D), respectively, from the further tether (123, 122) across at least a respective 
Regarding claim 14, Hammerslag discloses the invention as discussed above. Hammerslag further discloses wherein respective angles of the first trajectory and second trajectory relative to the tether increase with distance along the first strap (140A) and second strap (140B), respectively, from the tether (123, 122) across the respective portions of each of the first and second straps (140A, 140B) (see modified Fig. 2; the angles of the first trajectory and second trajectory, shown by the green angle, increase as the distance from the black line increases or the distance along the retaining members 140A, 140B increases, where lace 123 begins, around the wearer’s leg 101, as indicated by the small red curve that is between the straight black line and large green curve) such that, when a force is applied to the flexible body harness (120) via the tether (123, 122), a shear is applied to skin of the segment of the body, via 
Regarding claim 15, Hammerslag discloses a flexible body harness (120), wherein the flexible body harness is mountable to a segment of a body (101) such that the flexible body harness at least partially encloses the segment of the body (101), and wherein the flexible body harness (120) comprises: 
a tether (123, 122), wherein the tether (123) extends along a length of the segment of the body when the flexible body harness is mounted to the segment of the body (definition of tether: a line to which someone or something is attached, https://www.merriam-webster.com/dictionary/tether, see Figs. 2-3; lacing system 122 which includes lace 123 which is a tether as it is a line to which things are attached and lace 123 is in a zig-zag configuration and extends downwardly in length across the leg of a wearer); and 
first and second straps (140A, 140B, respectively, see modified Fig. 2 below), wherein the first and second straps (140A, 140B) are coupled to the tether (see Figs. 2 and [0061]-[0062]; retaining members 140A, 140B are coupled to lace 123 via guide member 150, and retaining members 140A, 140B are coupled to upper cuff 110) such that, when the flexible body harness (120) is mounted to the segment of the body (101) such that the flexible body harness 
a plurality of alignment straps (170), wherein the plurality of alignment straps (170) are woven together with the first and second straps (140A, 140B) to maintain the first and second straps (140A, 140B) along the first and second trajectories, respectively, when a force is applied to the flexible body harness (120) via the tether (123, 122) (definition of woven: to form something from several different things or to combine several different things, https://dictionary.cambridge.org/us/dictionary/english/weave, definition of strap: a thin flat metal or plastic band used for fastening or clamping objects together or into position, https://www.thefreedictionary.com/strap, thus parallel tracks 170 are combined together or woven together with retaining members 140A, 140B to maintain the retaining members 140A, 140B along the first and second trajectories, respectively, when a force is applied to brace 120 via lace 123/tightening mechanism 125; see modified Fig. 2 and [0061], [0066]). 
Regarding claim 16, Hammerslag discloses the invention as discussed above. Hammerslag further discloses the flexible body harness (120) further comprising:
third and fourth straps (140C, 140D), wherein the third and fourth straps (140C, 140D) are coupled to the tether (123, 122) (see modified Fig. 2 and [0061]-[0062]; retaining members 140C, 140D are coupled to lace 123 via guide member 150, and retaining members 140C, 140D are coupled to lower cuff 112) such that, when the flexible body harness (120) is mounted to the segment of the body (101) such that the flexible body harness (120) at least partially encloses the segment of the body (101) (see Figs. 2-3; brace 120 is mounted on wearer’s limb 
Regarding claim 17, Hammerslag discloses the invention as discussed above. Hammerslag further discloses the flexible body harness (120) further comprising:
a further tether (123, 122); and 
third and fourth straps (140C, 140D), wherein the third and fourth straps (140C, 140D) are coupled to the further tether (123, 122) and to the flexible underlayer (110, 112) (see modified Fig. 2 and [0061]-[0062]; retaining members 140C, 140D are coupled to lace 123 via guide member 150, and retaining members 140C, 140D are coupled to lower cuff 112) such that, when the flexible body harness (120) is mounted to the segment of the body (101) such that the flexible body harness (120) at least partially encloses the segment of the body (101) (see Figs. 2-3; brace 120 is mounted on wearer’s limb and encloses the wearer’s leg 101), the 
Regarding claim 18, Hammerslag discloses the invention as discussed above. Hammerslag further discloses wherein respective angles of the first trajectory and second trajectory relative to the tether increase with distance along the first strap (140A) and second strap (140B), respectively, from the tether (123, 122) across the respective portions of each of the first and second straps (140A, 140B) (see modified Fig. 2; the angles of the first trajectory and second trajectory, shown by the green angles, increase as the distance from the black line increases or the distance along the retaining members 140A, 140Bincreases, where lace 123 begins, around the wearer’s leg 101) such that, when a force is applied to the flexible body harness (120) via the tether (123, 122), a shear is applied to skin of the segment of the body, via the first and second straps (140A, 140B) and the underlayer (110, 112) that varies across the 
Regarding claim 19, Hammerslag discloses the invention as discussed above. Hammerslag further discloses wherein a portion of the first trajectory corresponds to a section of a catenary curve (see modified Fig. 2 of Hammerslag, the green curve below the black solid line shows that the first trajectory corresponds to a section of a catenary curve).

Claim(s) 1, 3, 7, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BACHE et al. (US 2014/0005798 A1).
Regarding claim 1, BACHE discloses a flexible body harness (10) wherein the flexible body harness (10) is mountable to a segment of a body such that the flexible body harness (10) at least partially encloses the segment of the body (see Figs. 1-2), wherein the flexibly body harness (10) comprises:
a flexible underlayer (16, 18) (see Figs. 1-2); 
a tether (22), wherein the tether (22) extends along a length of the segment of the body when the flexible body harness is mounted to the segment of the body (see Figs. 1-2; cable 22 is in a zig-zag configuration and extends downwardly in length across the leg of a wearer); and 

Regarding claim 3, BACHE discloses the invention as discussed above. BACHE further discloses wherein the first and second straps (30A, 32A) are disposed on the flexible underlayer (see Figs. 1-2; lateral flaps 30A and 32A are disposed on vertebrae 16, 18). 
Regarding claim 7, BACHE discloses the invention as discussed above. BACHE further discloses wherein the first strap (30A) comprises a plurality of projections (24) that are configured to distribute a shear applied to skin of the segment of the body from the first strap (30A) via the underlayer (16, 18) when the flexible body harness is mounted (10) is mounted to the segment of the body and a force is applied to the flexible body harness (10) via the tether (22) (see Fig. 1 and modified Fig. 2, and [0065]; lateral flap 30A comprises of guides 24, which project out, and are configured to distribute a shear applied to skin of the segment of the body from the lateral flap 30A via vertebrae 16 when the socket system is mounted to the segment of the body and a force is applied via cable 22 via tensioners 28). 
Regarding claim 9, BACHE discloses the invention as discussed above. BACHE further discloses wherein the first and second trajectories overlap at a location on the flexible underlayer (16, 18) that is on the opposite side of the segment of the body from the tether (22) 
Regarding claim 13, BACHE discloses the invention as discussed above. BACHE further discloses third and fourth straps (30B, 32B) (see modified Fig. 2), wherein the third and fourth straps (30B, 32B) are coupled to the tether (22) and to the flexible underlayer (16, 18) (see modified Fig. 2; lateral flaps 30B and 32B are coupled to cable 22 via vertebrae 16, 18) such that, when the flexible body harness (10) is mounted to the segment of the body such that the flexible body harness (10) at least partially encloses the segment of the body, the third and fourth straps (30B, 32B) are disposed along respective third and fourth trajectories at least partially around the segment of the body (definition of trajectory: a path, progression, or line of development resembling a physical trajectory, https://www.merriam-webster.com/dictionary/trajectory, thus lateral flaps 30B, 32B inherently show the respective first and second trajectories, or path around the segment of the body; see modified Fig. 2), wherein the third and fourth trajectories (30B, 32B) around the segment of the body are on respective sides of the flexible body harness (10) relative to the tether (22) (see modified Fig. 2; relative to cable 22, the third and fourth trajectories, shown via lateral flaps 30B and 32B, are on respective sides of socket system 10), wherein respective angles of the third trajectory and 
a load distributor (24, 26, 28), wherein the first, second, third, and fourth straps (30A, 32A, 30B, 32B) are coupled to the tether (22) via the load distributor (24, 26, 28) (see modified Fig. 2; lateral flaps 30A, 32A, 30B, and 32B are connected to cable 22 via tensioning element guides 24, 26 and tensioner 28), wherein the load distributor comprises: 
a first pulley (28) that is coupled to the tether (22) (see Fig. 2; cable 22 is connected to tensioner 28);

a third pulley (24B, 26B) that is coupled to the third and fourth straps (30B, 32B) (see modified Fig. 2 and [0065]; tensioning element guide 24B and 26B are connected to lateral flaps 30B and 32B); and 
a continuous loop of load-bearing material (22A), wherein the continuous loop of load-bearing material is threaded between the first, second, and third pulleys (28, 24, 26) (see modified Fig. 2 and [0065], [0069]; cable 22A is a continuous loop of load-bearing material that is threaded between all the pulleys) such that, when a force is applied to the flexible body harness (10) via the tether (22), a ratio between a force applied from the tether to the first and second straps (30A, 32A) and a force applied from the tether to the third and fourth straps (30B, 32B) corresponds to a specified ratio (see [0065]-[0066]; when a force is applied to socket system 10 via cable 22 via tensioners 28, the guides 24, 26 enables simple tension adjustment along entire socket system 10, thus there would be a ratio between a force applied from cable 22 to the lateral flaps 30A and 32A and a force applied from cable 22 to lateral flaps 30B and 32B corresponds to a specified ratio). 

    PNG
    media_image2.png
    433
    358
    media_image2.png
    Greyscale

Modified Fig. 2 of BACHE. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerslag (US 2019/0380856 A1).
Regarding claim 5, Hammerslag discloses the invention as discussed above. 
Hammerslag does not disclose wherein the flexible underlayer and the first strap are coupled by a layer of hook-and-loop fasteners.
However, Hammerslag teaches in another embodiment of brace 120 wherein the flexible underlayer (110, 112) and the first strap (140A) are coupled by a layer of hook-and-loop fasteners (see modified Fig. 2 and [0062]; in another embodiment the layer of buckles 142 may also be Velcro, or hook-and-loop fasteners) providing another way to quickly release the engagement with the tightening mechanism in order to better fit a wide variety of wearers’ legs (see [0062]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary embodiment of Hammerslag to use hook-and-loop fasteners as taught by another embodiment of Hammerslag in order to have provided another way to quickly release the engagement with the tightening mechanism in order to better fit a wide variety of wearers’ legs (see [0062]). 
Regarding claim 10, Hammerslag discloses the invention as discussed above. 
Hammerslag does not disclose wherein the first and second straps form a single continuous strap that at least partially encloses the segment of the body when the flexible body harness is mounted to the segment of the body. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the primary embodiment of Hammerslag with Velcro attachments to the cuffs as taught by another embodiment of Hammerslag in order to have provided an improved brace that provides an alternate intial joining of the ends around the limb prior to tensioning the system (see [0060]). 
Regarding claim 20, Hammerslag discloses a method comprising: 
mounting a flexible body harness (120) to a segment of a body (101) such that the flexible body harness (120) at least partially encloses the segment of the body (101), and wherein the flexible body harness (120) mounted to the segment of the body comprises: 
a flexible underlayer (110, 112) (see Figs. 2-3 and paragraph [0058]; upper cuff 110 and lower cuff 112 are formed to fit and curve around the wearer’s legs);
a tether (123, 122), wherein the tether (122, 123) extends along a length of the segment of the body (definition of tether: a line to which someone or something is attached, https://www.merriam-webster.com/dictionary/tether, see Figs. 2-3; lacing system 122 which 
first and second straps (140A, 140B, respectively, see modified Fig. 2 below), wherein the first and second straps (140A, 140B) are coupled to the tether and to the flexible underlayer (see Figs. 2 and [0061]-[0062]; retaining members 140A, 140B are coupled to lace 123 via guide member 150, and retaining members 140A, 140B are coupled to upper cuff 110) such that, when the flexible body harness (120) is mounted to the segment of the body (101) such that the flexible body harness (120) at least partially encloses the segment of the body (101) (see Figs. 2-3), the first and second straps (140A, 140B) are disposed along respective first and second trajectories at least partially around the segment of the body (101) (definition of trajectory: a path, progression, or line of development resembling a physical trajectory, https://www.merriam-webster.com/dictionary/trajectory, thus retaining members 140A and 140B inherently show the respective first and second trajectories, or path around the wearer’s leg 101), wherein the first and second trajectories around the segment of the body (101) are on respective sides of the flexible body harness (120) relative to the tether (123, 122) (see Figs. 2-3; relative to lacing system 122, which includes lace 123, the first and second trajectories, which are shown via retaining members 140A and 140B, are on respective sides of brace 120), wherein a coupling location between the flexible underlayer (110, 112) and the first strap (140A) is adjustable such that the first trajectory can be adjusted (see Figs. 2-3 and [0063]; buckle 142a acts as a coupling location between upper cuff 110 and retaining member 140A is adjustable via ladder loops 144 such that the first trajectory can be adjusted), wherein respective angles of the first trajectory and second trajectory relative to the tether (123, 122) 
applying a force to the flexible body harness (120) via the tether (123, 122) (see [0060]-[0065]; lace 123 may be tensioned to tighten brace 120);
determining a relative amount of shear applied to skin of the segment of the body (101), via the first strap (140A) and the underlayer (110, 112) at two or more locations along the first strap (140A) (see [0060]-[0065]; due to the crossing pattern of lace 123, there is unbalanced tension on guides 150 which are attached to buckle 142, and thus the force applied pulls guides 
determining at which of the two or more locations the applied shear is the greatest; and
adjusting the first strap (140A) at the one of the two or more locations at which the applied shear is the greatest such that the shear applied to skin of the segment of the body, via the first strap (140A) and the underlayer (110, 112), at the determined one of the two or more locations is reduced (see [0060]-[0066], [0016]; since to the crossing pattern of lacing system 122 creates an unbalanced tension on guides 150, after determining at which location the applied shear is greatest, a user can adjust retaining member 140A via knobs 162 and also adjust ladder loops 144 and release buckle 142 in order to release the tightening mechanisms 125 and loosen guides 150 of retaining member 140A to reduce a shear applied to two or more locations).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the device disclosed by Hammerslag would incorporate the method discussed above as the device offers an even distribution of force to limbs or other body parts and is easy to loosen and incrementally adjust (see [0007], [0010], and [0013]).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.H./Examiner, Art Unit 3786     

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786